                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               Case No. 3:19-cv-00522

SERIES 1 OF OXFORD                    )
INSURANCE COMPANY                     )
NC, LLC,                              )
            Plaintiff,                )
v.                                    )              STIPULATION OF DISMISSAL
                                      )              WITHOUT PREJUDICE
BUCKLEY LLP,                          )
                                      )
               Defendant.             )



       NOW COME the Parties to this action, Plaintiff, Series 1 of Oxford Insurance Company

NC, LLC, and Defendant, Buckley LLP, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure, and hereby stipulate to the dismissal of this action without prejudice.



       Respectfully submitted, this the 8th day of November 2019.


         /s/ James P. Cooney III                           /s/ Joshua D. Davey
        James P. Cooney III                               Joshua D. Davey
        (NC Bar No. 12140)                                (NC Bar No. 35246)
        Womble Bond Dickinson (US) LLP                    McGuireWoods LLP
        One Wells Fargo Center, Suite 3500                201 N. College Street; Suite 3000
        301 South College Street                          Charlotte, NC 28202
        Charlotte, NC 28202-6037                          Telephone: (704) 343-2000
        Telephone: (704) 331-4980                         Facsimile: (704) 343-2300
        Facsimile: (704) 338-7838                         E-Mail: jdavey@mcguirewoods.com
        E-Mail: Jim.Cooney@wbd-us.com
                                                          Attorneys for Defendant, Buckley LLP
       Attorneys for Plaintiff, Series I of
       Oxford Insurance Company NC, LLC




      Case 3:19-cv-00522-FDW-DSC Document 14 Filed 11/08/19 Page 1 of 2
                              CERTIFICATE OF SERVICE

      I hereby certify that on November 8, 2019, a copy of the foregoing Stipulation of
Dismissal Without Prejudice was served on all counsel of record using the Court’s ECF system,
which will send a notification of such filing.




                                          /s/ James P. Cooney III
                                          James P. Cooney III
                                          NC Bar No. 12140
                                          Womble Bond Dickinson (US) LLP
                                          One Wells Fargo Center, Suite 3500
                                          301 South College Street
                                          Charlotte, NC 28202-6037
                                          Telephone: (704) 331-4980
                                          Facsimile: (704) 338-7838
                                          E-Mail: Jim.Cooney@wbd-us.com




      Case 3:19-cv-00522-FDW-DSC Document 14 Filed 11/08/19 Page 2 of 2
